Exhibit 10.1

 

[g214261kmi001.jpg]

 

9601 McAllister Freeway, Suite 610

San Antonio, Texas  78216

 

September 6, 2017

 

Ms. Karen A. Puckett

3615 Meadow Lake Lane

Houston, Texas  77027

 

Re:  Amendment of Employment Agreement

 

Dear Karen:

 

Reference is made to your Employment Agreement dated September 13, 2015 (the
“Employment Agreement”).  This letter reflects our understanding and agreement
that for the period from September 1, 2017 through and including December 31,
2017, 20% of your Base Salary shall be paid in the form of a Stock Award (as
such term is defined in the Company’s 2013 Omnibus Incentive Plan, the “Plan”). 
Accordingly on December 31, 2017, you will be issued a Stock Award under the
Plan for the after-tax value of $51,639.23 (i.e., 20% of your current Base
Salary for such four-month period) in an amount determined by dividing
$51,639.23 (less applicable withholding taxes) by the Fair Market Value of Harte
Hanks’ Common Stock on such date.  Such Stock Awards shall not be subject to
vesting.

 

The forgoing grants are subject to (i) the provisions of the Plan (including any
Award Document), and (ii) ratable adjustment in the event your employment with
Harte Hanks is terminated for any reason.  Furthermore, nothing in this letter
shall constitute any assurance that your employment is other than “at-will,” and
except as expressly modified herein, no other amendments to you Employment
Agreement are intended or made hereby.  Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Employment Agreement or
Plan, as appropriate.

 

If the foregoing accurately reflects your agreement and understanding, please
indicate so by countersigning below and returning a copy of the letter to the
Chairman of the Board.

 

Sincerely,

 

 

 

 

 

/s/ Robert L. R. Munden

 

 

Robert L. R. Munden

 

 

EVP, General Counsel & Secretary

 

 

 

 

 

 

 

/s/ Karen A. Puckett

 

 

Karen A. Puckett

 

 

September  13, 2017

 

hartehanks.com

 

--------------------------------------------------------------------------------